Citation Nr: 1516549	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran does not suffer from peripheral neuropathy of the upper extremities.

2.  Peripheral neuropathy of the lower extremities is not caused by or related to the Veteran's diabetes mellitus, or service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and have been obtained, as have medical treatment records identified by the Veteran.  Also, the Veteran was provided a VA examination of his diabetes and associated conditions in March 2009.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

In his November 2008 claim, the Veteran claims service connection for his peripheral neuropathy of the upper and lower extremities, secondary to his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain diseases with a relationship to herbicide exposure, such as early-onset peripheral neuropathy, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran does not claim direct service connection, nor do any of his statements suggest that his claimed neuropathy originated in service.  Service treatment records make no reference to any symptoms of or treatment for neuropathy of any extremity.

The Veteran has provided a November 2008 statement from his private treating physician, which stated that the Veteran suffers from bilateral diabetic neuropathy.  The statement says nothing more, and does not specify whether the neuropathy is in the upper or lower extremities, or both.

The Veteran underwent a VA examination of his diabetes mellitus in March 2009.  The examiner noted that the Veteran's private treatment records indicated that his diabetes mellitus had an onset date around February 2005.  With respect to the claims on appeal, the Veteran reported numbness in his hands and feet that began in 2003.  Specifically, the Veteran reported intermittent numbness in the lower extremities starting at the level of his low back and traveling down his legs to his feet.  Walking improves these symptoms.  The symptoms have woken him at night and are worse when he experiences back pain.  He further reported intermittent cramping in the hands.  The Veteran also reported a work related accident in 2003, in which he suffered shoulder and wrist fractures.  There was also a back injury dating back to 2003.  On physical examination, the examiner found no decreased sensory function in the upper extremities.  In the lower extremities, the examiner found decreased sensation to vibration, pain, and light touch throughout the entirety of both legs.  The examiner found polyneuropathy of the lower extremities, and was unable to identify a single nerve or group of nerves.  The neuropathy followed a stocking-like pattern along the L4-S1 dermatomes.  In all extremities, reflexes were normal, and there was no muscle atrophy, abnormal muscle tone or bulk, abnormal movements such as ticks or tremors, affected joints, or abnormal gait.  Phalen's and Tinel's tests were negative.  In the upper extremities, the examiner diagnosed no disability, finding no underlying pathology to the Veteran's subjective complaints of hand cramping.  The examiner further noted that diabetes mellitus is not known to cause hand cramping.  In the lower extremities, the examiner diagnosed bilateral radiculopathy of L4-S1, manifested by neuritis.  The examiner opined that this condition was not caused by, a result of, or aggravated by the Veteran's diabetes mellitus.  The examiner based this opinion on the rationale that symptoms of radiculopathy predated the onset of diabetes, and the Veteran had reported no symptom change since that time.  The examiner further noted that the Veteran's onset of radiculopathy coincided with his 2003 back injury.  

In his June 2009 notice of disagreement, the Veteran disputed the findings of the March 2009 VA examiner, stating that he never discussed his workplace at the examination and no tests were conducted to differentiate one symptom from another.  The Veteran further stated that his private physician's statements are based upon the Veteran's treatment and full access to the facts of his condition.

As an initial matter, the Board finds that there is no evidence on the record that the Veteran's conditions were directly incurred in or caused by service.  The Veteran has not contended that his condition is directly related to service, and there is no evidence in the record that the Veteran had experienced peripheral neuropathy prior to 2003.  The Board notes that the Veteran served in the Republic of Vietnam, but presumptive service connection due to exposure to herbicides is only available for early-onset peripheral neuropathy, which requires manifestation within one year of the last exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The Board further notes that this requirement applied to the version of the regulation in place at the time of the Veteran's November 2008 claim.  See 78 Fed. Reg. 54763-01, 54764 (Sept. 6, 2013).  Presumptive service connection is therefore not available to the Veteran.  

With respect to the Veteran's upper extremities, the Board finds the March 2009 VA examination highly probative.  The report detailed the tests performed to find no underlying pathology to the Veteran's claimed symptoms.  The examiner further noted that there is no known connection between hand cramping and diabetes mellitus.  The November 2008 statement of the Veteran's private physician, in contrast, does not provide any information beyond a conclusory diagnosis, and is vague to the point that it does not specify whether that diagnosis applies to the upper extremities.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding that the Veteran suffers from peripheral neuropathy of the upper extremities, and service connection must therefore be denied.

With respect to the Veteran's lower extremities, the Board likewise finds the March 2009 VA examination to be highly probative.  The Board recognizes that the Veteran stated that no tests were performed, but the examination report shows results of sensory tests that convincingly support the examiner's diagnosis of radiculopathy associated with a back condition rather than a diabetic complication.  Furthermore, the Veteran's statements as they appear in the report convincingly show a back condition and neuropathy that predated the onset of diabetes.  The Board recognizes that the Veteran disputes that he made any statements about a workplace injury, but the Board finds it highly unlikely that the examiner invented these accounts.  The Veteran does not provide any explanation for the source of the misunderstanding, nor does he deny that a workplace injury occurred.  In the absence of any alternative facts, the Board finds that the VA examiner's report is more credible.  The Board finds less probative the statement of the Veteran's private physician, who asserts that the Veteran's neuropathy is diabetic without any explanation or analysis.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's peripheral neuropathy of the lower extremities is caused by or related to the Veteran's diabetes mellitus, or service, and service connection must therefore be denied.


ORDER

Service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


